COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00377-CR


JUAN COLUMBUS MILES, JR.                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1249446D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Juan Columbus Miles, Jr. entered a plea of guilty on May 29,

2012, to assault on a family member with a prior conviction. The trial court

placed Miles on deferred adjudication community supervision for five years.

Later, on July 8, 2013, the State petitioned the trial court to proceed to

adjudication. At the revocation hearing, Miles entered open pleas of true to four


      1
       See Tex. R. App. P. 47.4.
of the State’s allegations.     After hearing Miles’s testimony, the trial court

adjudicated Miles guilty of assault on a family member with a prior conviction and

sentenced him to seven years’ incarceration. This appeal followed.

      Miles’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in his professional

opinion, the appeal is frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Harris that he may file a

pro se brief, but he did not do so. The State did not submit a brief as well.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
2
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.



                                                  /s/ Bill Meier
                                                  BILL MEIER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 9, 2015




                                         3